DETAILED ACTION
This office action is responsive to the amendment filed March 23, 2022. By that amendment, claims 1 and 16 were amended and claim 18 was canceled. Claims 1-17 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment Regarding Examiner Interview of February 17, 2022 – Non-Final Action
Agreement was reached that the outstanding rejection under 35 USC 102(a)(1) in view of Emannuel (US 2009/0281580 A1) would be overcome by an amendment discussed during the interview of February 17, 2022. Examiner did not record the proposed claim language of the amendment discussed in the interview summary, and did not record such in his hand-written notes. 
Examiner believes that, related to claim 1, either he overlooked a proper interpretation of the region near the head 7 being a non-threaded portion proximal to the slotted tail region; or alternatively the amendment presented on March 23, 2022, did not include each of the limitations understood by Examiner to be required by the proposal discussed on February 17, 2022. It is clear to examiner that the rejection should be maintained based on the teachings of Emmanuel as compared to the presently presented claims. 
Examiner will be more through in recording proposals discussed during examiner interviews with applicant. This office action will be made non-final since examiner is re-opening after agreement was reached that the rejection was overcome. 
Response to Arguments
Applicant did not particularly present any arguments related to the rejections of record except to state that the newly added limitations were agreed during the interview to overcome the rejection of record. Upon further review, the rejection is not overcome by the amendment. Examiner will present an updated rejection, below, indicating where all limitations are taught. This office action will be made non-final since agreement reached during the interview is not maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emannuel (US 2009/0281580 A1) (as presented on applicant’s IDS).
Regarding claim 1, Emannuel teaches a fixation device as at fig. 6. The device includes
an outer member 2 including an elongated body portion, a slotted tail portion near 10, and an unthreaded portion proximal to the slotted tail portion (unthreaded cylindrical portion between head 6 and shank near marking 7 in fig. 1), the outer member defining a central bore 5 therethrough extending along a central longitudinal axis; 
an inner member 3 disposed within the central bore 5 of the outer member 2; and 
an expansion member 24 coupled to the inner member 2, wherein proximal movement of the inner member 3 relative to the outer member 2 moves the expansion member 24 into the slotted tail portion of the outer member 2 such that the slotted tail portion 10 moves from an undistended configuration as in fig. 6 to a distended configuration as in fig. 9.
Regarding claim 2, the outer member 2 includes a head portion 6 defining an opening 15 therein in fluid communication with the central bore 5. 
Regarding claim 3, the inner member 3 is disposed within the central bore 5 distal to the opening 15 defined in the head 6 of the outer member 2, the inner member movable longitudinally within the central bore 5 (compare figs. 6 and 9). 
Regarding claim 4, the elongated body portion of the outer member 2 tapers distally towards the slotted tail portion 10 (taper to a point at the tip). 
Regarding claim 5, the elongated body includes helical threads disposed on an outer surface thereof as seen in the figures. 
Regarding claims 6-9, the slotted tail portion 10 includes at least one slit 9 defined therein. The at least one slit extends longitudinally through at least a portion of a length of the slotted tail portion 10 and is open at a distal end of the outer member 2. The slotted tail portion includes two slits 9. The portions of 10 about the slits 9 are formed as concentric arcs extending from an outer surface of the slotted tail portion 10 as best seen at fig. 8. 
Regarding claim 10, the central bore 5 includes a first portion (portion of 5 proximal to narrowed portion at 17), a second portion (narrowest portion of 17) having a diameter smaller than the diameter of the first portion, and a third portion (ramped portion of 17) having a varying diameter. 
Regarding claims 11-14, the inner member 3 includes a threaded head 21/20, a proximal shaft proximal of 23, and a distal shaft 23. The movability and interaction of the inner and outer members is demonstrated by comparing figs. 6 and 9. The inner member 3 includes a distal tip 24 extending distally through the expansion member. The head 21/20 threadedly engages with a threaded inner surface 15 of the outer member 2 defining (a portion of) the first portion of the central bore 5. 
Regarding claim 15, the expansion member 24 includes a body having a proximal portion (near junction with 23 in fig. 2) and a distal portion (wider portion of 24), the diameter of the distal portion being wider than a diameter of the proximal portion. When the slotted tail portion 10 is in the distended position of fig. 9, the distal portion of 24 exerts a radial force on 10. 
Regarding claims 16 and 17, the claimed methods are clearly demonstrated by use of Emannuel. (e.g. implanting into bone, [0001]; threaded relative movement of 2 and 3 shown at figs. 6 and 9). A distal tip portion of the device tapers distally, including threads as seen clearly in figs. 1, 5 and 6. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799